Case 1:16-cr-20549-RNS Document 1281 Entered on FLSD Docket 04/18/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                    CASE NO. 16-CR-20549-SCOLA/OTAZO-REYES (s)(s)(s)

   UNITED STATES OF AMERICA

   vs.

   PHILIP ESFORMES,

                           Defendant.
                                              /

                  MOTION FOR EXTENSION OF TIME TO FILE EXHIBITS

          The United States respectfully requests an extension of time until May 13, 2019, to file

   trial exhibits in the above-captioned matter.

   Dated: April 18, 2019                           Respectfully submitted,

                                                   ROBERT ZINK, ACTING CHIEF
                                                   CRIMINAL DIVISION, FRAUD SECTION
                                                   U.S. DEPARTMENT OF JUSTICE

                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY

                                        By:        s/ Elizabeth Young
                                                   Elizabeth Young (Court Id. No. A5501858)
                                                   Elizabeth.Young@usdoj.gov
                                                   James Hayes (Court Id. NO. A5501717)
                                                   Allan Medina (Court ID No. A5501748)
                                                   United States Department of Justice
                                                   Criminal Division, Fraud Section
                                                   1400 New York Avenue, N.W.
                                                   Washington, D.C. 20005
                                                   Telephone: (202) 262-7650




                                                      1
Case 1:16-cr-20549-RNS Document 1281 Entered on FLSD Docket 04/18/2019 Page 2 of 2



                                    CERTIFICATE OF SERVICE

          I hereby certify that, on April 18, 2019, I electronically filed and served this document with

   the Clerk’s Office in the Southern District of Florida.


                                                         /s/ Elizabeth Young
                                                         Elizabeth Young
                                                         Trial Attorney
                                                         United States Department of Justice
                                                         Criminal Division, Fraud Section




                                                    2
